Gilbert, J.
Where, on the call of a case for argument in this court, it appears from uncontradieted evidence that the only question involved has become moot and that no relief can be obtained by a decision of the case, the writ of error will be dismissed on motion. The only relief that the plaintiff sought to obtain by a reversal of the judgment in this case was her discharge from custody; and it has been made to appear, without denial, that she has already been discharged. This court will not proceed with a ease purely to decide abstract questions. Stark v. Hamilton, 149 Ga. 44 (99 S. E. 40), and authorities cited. This case differs from that of Lark v. State, 55 Ga. 436. _It was said in that case that “it did not appear from the record or otherwise that the imprisonment had ceased. It could not be presumed to have ceased. . . An illegal imprisonment is not supposed to terminate in a voluntary discharge.”

Writ of error dismissed.


All the Justices concur.

S. A. Massell and J. O. Wood, for plaintiff.
J. L. Mayson and S. D. Hewlett, for defendant.